Citation Nr: 0318638	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  99-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for migraine headaches, 
to include as due to an undiagnosed illness.

3.  Entitlement to service connection for bleeding gums, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for a body rash, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for insomnia, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for the residuals of 
sinus surgeries with growths in the nose and a growth over 
the eye.  

7.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

8.  Entitlement to service connection for high blood 
pressure.

9.  Entitlement to service connection for otitis media and/or 
a left ear disorder manifested by pain.

10.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
September 1985, and from January 1991 to April 1991.  He 
served in support of Operation Desert Shield/Desert Storm 
during the latter period.  He also serves and/or served in 
the U. S. Army Reserve and has other periods of service which 
are presently unverified.  

This appeal arises from a August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  


REMAND

The veteran's service medical records have not been obtained 
and associated with the claims folder.  The only service 
medical records presently in the claims folder are the 
veteran's Report of Medical Examination at service entrance 
in January 1978, which was included on the microfiche of his 
service personnel records, and March to June 1998 records of 
treatment, during what appears to have been a period of 
active duty for training.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in November 2000 to the RO for the purpose of 
obtaining the veteran's service medical records.  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") in Stegall v. West, 11  Vet. App. 268 (1998) 
held that a remand by the Board confers on the veteran as a 
matter of law, the right to compliance with the remand 
orders.  It imposes upon VA a concomitant duty to ensure 
compliance with the terms of the remand.  In this case the 
development ordered by the Board has not been completed.  

The RO as ordered asked the veteran to identify his reserve 
units.  He responded promptly in January 2001 and listed his 
present and former reserve units.  The RO requested records 
from those units.  All responded except the veteran's current 
unit, the 450th Ordinance Company, 1984 Whiskey Road, Aiken, 
South Carolina 29803.  In February 2002 and June 2002 the RO 
sent letters requesting the veteran's service medical 
records.  The RO did not receive a response.  

VA has a duty to assist the veteran with the development of 
his claim.  The regulations provide as follows:

VA will make as many requests as are 
necessary to obtain relevant records from 
a Federal department or agency.  These 
records include...service medical records....  
VA will end its efforts to obtain records 
from a Federal department or agency only 
if VA concludes that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  
Cases in which VA may conclude that no 
further efforts are required include 
those in which the Federal department or 
agency advises VA that the requested 
records do not exist or the custodian 
does not have them.  38 C.F.R. 
§ 3.159(c)(2) (2002).  

In this instance the agency, the veteran's current reserve 
unit has not responded that the records do not exist or that 
they do not have them.  For that reason the RO must continue 
to pursue obtaining the veteran's service medical records 
from his current reserve unit.  

The Board further notes that the veteran is claiming service 
connection based in part, on the regulation for granting 
service connection for undiagnosed illnesses of Persian Gulf 
veterans.  38 C.F.R. § 3.317 (2002).  Service connection may 
only be granted under 38 C.F.R. § 3.317 when the veteran 
meets the definition of a Persian Gulf veteran.  The 
regulation defines a Persian Gulf veteran:

The term "Persian Gulf veteran" means a 
veteran who served on active military, 
naval or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War.  

The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the 
neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the 
Gulf of Oman, the Persian Gulf, the 
Arabian Sea and the Red Sea, the airspace 
above these locations.  38 C.F.R. 
§ 3.317(d)(1) and (2) (2002).  

The service personnel records presently in the claims folder 
do not indicate the veteran served in the Southwest Asia 
theater.  The DD Form 214 for the period from January 1991 to 
April 1991, indicates the veteran was ordered to active duty 
in support of Operation Desert Shield/Desert Storm.  The 
sentence "served in Southwest Asia from      to        " is 
not filled out, but left blank.  The record of service 
indicates the veteran had no foreign or sea service for that 
period.  A careful review of the claims folder reveals the 
veteran has not indicated he was present in the Southwest 
Asia theater.  When the veteran testified before the 
undersigned Member of the Board in July 2000, he never stated 
he was stationed, or at any time was present in the Southwest 
Asia theater.  He refers to when he "came back from Desert 
Storm" (T-5,6).  The RO should ask the veteran to clarify 
whether or not he contends he served in the Southwest Asia 
theater during the Persian Gulf War as defined by 38 C.F.R. 
§ 3.317.  

In order to verify the veteran's periods of service the RO 
should request that the Adjutant General of the State of 
South Carolina verify any periods of active duty and active 
duty for training.  The RO should also request copies any 
records of either service personnel or service medical 
records in the custody of the Adjutant General's office.  

The case is REMANDED to the RO for the following actions:

1.  The RO should write a letter to the 
veteran and ask him to clarify whether or 
not he served in the Southwest Asia 
Theater of operations during the Persian 
Gulf War and to indicate if he is still 
serving in the U.S. Army Reserve.  If the 
veteran is still serving in the reserves, 
he should again be asked to provide the 
complete name and address of his current 
reserve unit.  The letter should also 
explain to the veteran that he may 
contact his present unit and ask for 
copies of his service medical records and 
any personnel records verifying he served 
in the Southwest Asia theater during the 
Persian Gulf War.  The veteran may then 
submit them to the RO.  

2.  The RO should ask the veteran to 
identify the names and addresses of all 
medical care providers who treated him 
for his claimed disabilities.  After 
securing the necessary release/s, the RO 
should obtain any records that are 
identified and all out-patient clinic and 
hospital records from the VA Medical 
Center in Augusta, Georgia.  

3.  The RO should again send a letter to 
the veteran's present reserve unit and 
request copies of the veteran's service 
medical records.  In the letter the RO 
should again indicate that if the unit 
has no service medical records for the 
veteran, it should be so specified.  If 
no response is received from the unit 
within 30 days from the date of the 
letter to the reserve unit, the RO should 
contact the unit by telephone and make 
inquiries as to the existence  of any 
service medical records.  A Report of 
Contact noting the date of the call, the 
individual contacted and the response 
should be placed in the claims folder.  

4.  The RO should sent a letter to the 
Adjutant General of the State of South 
Carolina and request verification of the 
veteran's periods of active duty and 
active duty for training.  The letter 
should include a request copies of any 
service personnel or service medical 
records of the veteran in the custody of 
the Adjutant General and explain that, if 
there are no records in the custody of 
the Adjutant General's office, a response 
to that effect is needed.  

5.  After completion of any further 
development found necessary, the RO 
should adjudicate the claims of 
entitlement to service connection, 
considering all applicable theories, 
statutes, regulations, and applicable 
case law.  If any determination remains 
unfavorable to the veteran, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an appropriate time 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


